Citation Nr: 0601928	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  03-04 707	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether the appellant's bad conduct discharge from 
military service was issued under dishonorable conditions.

2.  Whether the appellant is entitled to health care and 
related benefits under Title 38, Chapter 17 of the United 
States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel



INTRODUCTION

The appellant had entered service in January 1991 and was 
discharged in May 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 administrative 
decision by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in March 2002, a statement of the case was issued in January 
2003, and a substantive appeal was received in February 2003.  
A Board hearing at the RO was scheduled in October 2004.  
However, the appellant failed to appear and no motion has 
been filed for a new hearing. 


FINDINGS OF FACT

1. The appellant was discharged in May 1994 for unauthorized 
absences and stealing government property per a special 
court-martial sentence. 

2. The unauthorized absences may not be characterized as a 
minor offense, his service was not otherwise honest, faithful 
and meritorious, and there is no evidence that the appellant 
was insane during his active service.

3.  The appellant's period of service was terminated by a bad 
conduct discharge. 

CONCLUSIONS OF LAW

1.  The appellant was discharged from active service in May 
1994 under dishonorable conditions because of willful and 
persistent misconduct.  38 U.S.C.A. §§ 101, 5303 (West 2002); 
38 C.F.R. § 3.12(d)(4) (2005).

2.  The appellant is not entitled to health care and related 
benefits under Title 38, Chapter 17 because of his bad 
conduct discharge.  38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. 
§ 3.360(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of 
what part of that evidence is to be provided by the appellant 
and what part VA will attempt to obtain for the appellant.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) 
(2005); Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issues on appeal.  The discussions in 
the administrative decision and statement of the case have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  
Moreover, the statement of the case complied with the VCAA 
requirement by providing 38 C.F.R. § 3.159 in its entirety, 
and thus advising the appellant of the type of evidence VA 
would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that a May 2000 letter from the RO, even 
though it was before the VCAA, implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
concerning his discharge and any evidence he had to support 
his story.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The letter also explicitly stated that the RO 
would review the appellant's military records.  The Board 
finds that there has been substantial compliance with the 
assistance provisions set forth in the law and regulations.  
The record in this case includes service medical and 
personnel records.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4) (2005).  No additional 
pertinent evidence has been identified by the appellant.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a appellant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the May 2000 letter 
was sent prior to the November 2001 administrative decision.  
The Board notes that the statement of the case setting forth 
the VCAA requirements was obviously after the initial 
unfavorable decision of the AOJ; however, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless.  Although the statement of the case 
was after the first AOJ adjudication of the claim, the 
appellant was provided with the VCAA requirements prior to 
certification of the appellant's claim to the Board in 
December 2004.  The appellant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim.  Therefore, to decide the appeal would not be 
prejudicial to the appellant.  

The Board finds that the May 2000 letter combined with the 
January 2003 statement of the case satisfy the VCAA 
requirements, and further notice is not necessary.  

Further, in enacting the VCAA statute, Congress noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the issue of 
entitlement to health care and related benefits, the VCAA is 
not applicable.  

Analysis

Character of Discharge

The appellant is seeking to be declared eligible for VA 
benefits.  When a person is seeking VA benefits, it first 
must be shown that the service member, upon whose service 
such benefits are predicated, has attained the status of 
veteran.  Holmes v. Brown, 10 Vet.App. 38, 40 (1997).  "The 
term veteran means a person who served in the active 
military, naval or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A. § 101(2).  A discharge issued under honorable 
conditions is binding on VA.  38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. 
§ 3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.  
      
A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a),  definition of 
insanity,  an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Service personnel records showed that the appellant violated 
the Uniform Code of Military Justice (UCMJ), Article 86 for 
an unauthorized absence from December 26 to December 27, 
1991, which was described as an alcohol related incident.  
Service medical records dated March 1992 to what appears to 
be August 1992 showed continuing evaluation of alcohol abuse 
by the appellant.  In September 1992, the appellant was 
admitted to Level III Treatment for alcohol abuse at the 
Naval Alcohol Rehabilitation Center.  However, in October 
1992, his treatment was terminated due to his lack of 
progress by refusing to adhere to the program and his 
inability to abstain from excessive alcohol.  He was 
subsequently recommended for administrative discharge for 
alcohol abuse rehabilitation failure.  In an October 1992 
statement, the appellant objected to the separation. 

The records showed that the appellant again violated UCMJ, 
Article 86 for  unauthorized absences without authority from 
November 12, 1992 to March 24, 1993 and again from May 20, 
1993 to June 2, 1993.  He also violated UCMJ, Article 12 for 
stealing government property in the value of $7.62.  Based on 
these offenses, a July 15, 1993 special court-martial 
sentenced the appellant to a reduction in rank, confinement 
for three months and a bad conduct discharge.   

The appellant claims that he became depressed due to being 
treated badly while in service, and thus, started hearing 
voices and abusing alcohol.  He further claims that he did 
not abuse alcohol prior to entering service, but started 
using it heavily to lift his spirits and silence the voices.  
He also states that his treatment counselor kept trying to 
get him to admit he was an alcoholic, but he refused because 
he did not believe he was an alcoholic and this refusal put 
him on the counselor's bad side.  However,  based on the 
evidence of record, these claims do not appear credible.  A 
March 1992 drug and alcohol evaluation stated that the 
appellant readily admitted to being an alcoholic and 
attending Alcoholic Anonymous (AA) meetings for approximately 
three years prior to entering service.  An April 1992 service 
treatment record indicated that again the appellant admitted 
to being an alcoholic and attending AA meetings prior to 
service.  The record further provided that the onset of 
consumption was during his teenage years.  The appellant's 
statements while in service have a higher probative value 
than current statements because they are contemporaneous. 

With respect to the appellant's claim of hearing voices, 
there is no objective medical evidence of any psychiatric 
problem while in service.  In fact, a September 1993 
separation exam showed the appellant's psychiatric evaluation 
to be clinically normal.  Further, in his contemporaneous 
medical history, the appellant expressly denied having 
depression or excessive worry or nervous trouble of any sort.  
This suggests that the appellant himself did not believe he 
was suffering from any depression problems and that trained 
military medical personnel were of the opinion that no 
psychiatric problem was present.  The appellant's assertions 
regarding depression and hearing voices are therefore 
inconsistent with contemporaneous medical evidence.  The 
appellant submitted a July 2001 psychiatric evaluation, which 
showed the appellant suffered chronic severe major depression 
and was chronically mentally ill.  Nevertheless, this 
evaluation was done seven years after the appellant's 
discharge in May 1994 and again at the time of discharge his 
psychiatric evaluation was clinically normal.  Thus, there is 
no competent medical evidence of record to show that the 
appellant was insane for VA purposes at the time of his 
misconduct. 

The appellant also claims ineffective counsel at his court-
martial and that the unauthorized absences were incorrect.  
However, there is no objective evidence in the record to 
support these contentions. 

The service department has certified that the appellant's 
discharge was characterized as bad conduct.  After reviewing 
the record, the Board must conclude that the appellant's 
service involved willful and persistent misconduct.  The 
present case is not one involving one isolated minor episode 
of misconduct, but repeated episodes.  The appellant's three 
absences without leave as well as theft of government 
property is evidence of willful and persistent misconduct.  
Every day that the appellant was absent reduced the readiness 
and the ability of his unit to perform duties.  An absence 
without leave cannot constitute a minor offense for purposes 
of willful and persistent misconduct because it would 
interfere with and preclude the performance of the 
appellant's military duties.  See Stringham v. Brown, 8 
Vet.App. 445, 448 (1995); See Cropper v. Brown, 6 Vet.App. 
450, 452, 453 (1994); Struck v. Brown, 9 Vet.App. 145, 153 
(1996).  Thus, the appellant's absences without leave are not 
a minor offense and his service cannot be characterized as 
honest, faithful and meritorious since his behavior was such 
that it included problems with alcohol abuse, unauthorized 
absences and general failure to be a good service member.  
Therefore, a preponderance of the evidence supports a finding 
that the appellant's misconduct that resulted in his 
discharge was willful and persistent, cannot be characterized 
as a minor offense, and that his service cannot otherwise be 
characterized as honest, faithful and meritorious.  Neither 
is it shown that the appellant was insane during any of his 
willful and persistent misconduct that resulted in his 
discharge.  Accordingly, the appellant's discharge was under 
dishonorable conditions.  38 C.F.R. § 3.12(b).

Entitlement to Health Care and Related Benefits

VA regulations provide that healthcare and related benefits 
authorized by Chapter 17 of the Title 38 of the United States 
Code may not be furnished for any disability incurred or 
aggravated during a period of service terminated by a bad 
conduct discharge or when one of the bars listed in § 3.12(c) 
applies.  38 C.F.R. § 3.360(b). 

As stated above, a July 1993 special-court martial found that 
the appellant had violated UCMJ, Article 86 for unauthorized 
absences without authority on two occasions from November 12, 
1992 to March 25, 1993 and from May 20, 1993 to June 2, 1993, 
and violated UCMJ, Article 121 for stealing $7.62 worth of 
government property.  The sentence given was a reduction in 
rank, confinement for three months and a bad conduct 
discharge.  The appellant's DD form 214, Certificate of 
Release or Discharge from Active Duty lists the type of 
separation as a bad conduct discharge.  Therefore, due to the 
nature of his discharge, under 38 C.F.R. § 3.360(b), the 
appellant may not receive healthcare and related benefits as 
provided in Chapter 17, Title 38. 


ORDER

The appeal is denied as to both issues. 


____________________________________________
ALAN S. PEEVY
Appellants Law Judge, Board of Appellants' Appeals




 Department of Appellants Affairs


